DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flange" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the limitation “a flange” in line 2 is unclear and indefinite. It is unclear and indefinite whether the limitation is referring to the flange from claim 1, line 9 or a different flange. For examination purposes, the limitation will be read as the same flange.
Regarding claim 2, the limitation “and further defines a test bore” is unclear and indefinite. It is unclear and indefinite how the first cross bore defines another bore. As seen in the drawings, the test bore extends from the first cross bore, but the first cross bore does not “define” the test bore.
Claim 9 recites the limitation "the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, as best, understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilzendegen et al. (U.S. 2018/0299025).

    PNG
    media_image1.png
    719
    1087
    media_image1.png
    Greyscale
Annotated Figure 3 from Hilzendegen for claims 1 and 3-5.
Regarding claim 1, Hilzendegen discloses:
An outer subassembly for assembling a valve assembly, the outer subassembly comprising:
a housing (25) including an at least partially annular body, and an annular wall, defining a first central bore (66) defining a longitudinal axis, a circumferential direction, a radial direction, and a first longitudinal end (see annotated figure above) disposed along the longitudinal axis, and a second longitudinal end (see annotated figure above) disposed along the longitudinal axis, and the first central bore (66) extends through the second longitudinal end (see annotated figure above), the annular wall further defining a first cross-bore (see annotated figure above) extending radially through the annular wall to the first central bore (66) proximate to a flange (see annotated figure above), and a second cross- bore (see annotated figure above) extending radially through the annular wall to the first central bore (66), the second cross-bore (see annotated figure above) being disposed axially between the second longitudinal end (see annotated figure above) and the first cross-bore (see annotated figure above; see paragraphs 0024 and 0025)
a sleeve (27) defining a thru-bore, forming a sleeve annular wall, and further defining a proximate end (see annotated figure above) that is configured to mate with the second longitudinal end (see annotated figure above) of the housing (25), and a distal end (see annotated figure above), the sleeve annular wall further defining a third-cross bore (see annotated figure above) that extends radially through the sleeve annular wall that is in communication with the thru-bore, and that is disposed adjacent the proximate end (see annotated figure above), and a fourth cross-bore (see annotated figure above) that extends radially through the sleeve annular wall that is in communication with the thru-bore, and that is disposed axially between the third cross-bore (see annotated figure above), and the distal end (see annotated figure above; see paragraphs 0024 and 0025)
Regarding claim 3, Hilzendegen discloses:
wherein the proximate end (see annotated figure above) of the sleeve (27) includes a stepped pilot pocket (see annotated figure above) that is in communication with the thru- bore of the sleeve (27), and the second longitudinal end (see annotated figure above) of the housing (25) includes a stepped pilot ring (see annotated figure above) that fits into the stepped pilot pocket (see annotated figure above) of the sleeve 27
Regarding claim 4, Hilzendegen discloses:
wherein the thru-bore defines an intermediate diameter portion (see annotated figure above) that extends axially from the stepped pilot pocket (see annotated figure above) toward the distal end (see annotated figure above), and a reduced diameter portion (see annotated figure above) that extends axially from the intermediate diameter portion (see annotated figure above) toward the distal end (see annotated figure above), and the third cross- bore (see annotated figure above) and the fourth cross-bore (see annotated figure above) are in fluid communication with the intermediate diameter portion (see annotated figure above)
Regarding claim 5, Hilzendegen discloses:
wherein the housing (25) and the sleeve (27) are separate components, the sleeve (27) further includes a radially inwardly extending rim (see annotated figure above) that partially axially obstructs the thru-bore, and the housing (25) further defines a radially inner circumferentially extending slot (see annotated figure above) that is axially aligned with the second-cross bore (see annotated figure above), being in fluid communication therewith

    PNG
    media_image2.png
    719
    1087
    media_image2.png
    Greyscale
Annotated Figure 3 from Hilzendegen for claims 1, 2, and 5.
Regarding claim 1, Hilzendegen discloses:
An outer subassembly for assembling a valve assembly, the outer subassembly comprising:
a housing (25) including an at least partially annular body, and an annular wall, defining a first central bore (66) defining a longitudinal axis, a circumferential direction, a radial direction, and a first longitudinal end (see annotated figure above) disposed along the longitudinal axis, and a second longitudinal end (see annotated figure above) disposed along the longitudinal axis, and the first central bore (66) extends through the second longitudinal end (see annotated figure above), the annular wall further defining a first cross-bore (see annotated figure above) extending radially through the annular wall to the first central bore (66) proximate to a flange (see annotated figure above), and a second cross- bore (see annotated figure above) extending radially through the annular wall to the first central bore (66), the second cross-bore (see annotated figure above) being disposed axially between the second longitudinal end (see annotated figure above) and the first cross-bore (see annotated figure above; see paragraphs 0024 and 0025)
a sleeve (27) defining a thru-bore, forming a sleeve annular wall, and further defining a proximate end (see annotated figure above) that is configured to mate with the second longitudinal end (see annotated figure above) of the housing (25), and a distal end (see annotated figure above), the sleeve annular wall further defining a third-cross bore (see annotated figure above) that extends radially through the sleeve annular wall that is in communication with the thru-bore, and that is disposed adjacent the proximate end (see annotated figure above), and a fourth cross-bore (see annotated figure above) that extends radially through the sleeve annular wall that is in communication with the thru-bore, and that is disposed axially between the third cross-bore (see annotated figure above), and the distal end (see annotated figure above; see paragraphs 0024 and 0025)
Regarding claim 2, Hilzendegen discloses:
wherein the housing (25) further includes the flange (see annotated figure above) disposed at the first longitudinal end (see annotated figure above), the housing (25) further defines a peripheral groove (see annotated figure above) that is in communication with the first cross-bore (see annotated figure above), and the first cross-bore (see annotated figure above) extends radially completely through the housing (25) and a test bore (77) that extends from the first cross-bore (see annotated figure above) through the flange (see annotated figure above)
Regarding claim 5, Hilzendegen discloses:
wherein the housing (25) and the sleeve (27) are separate components, the sleeve (27) further includes a radially inwardly extending rim (see annotated figure above) that partially axially obstructs the thru-bore, and the housing (25) further defines a radially inner circumferentially extending slot (see annotated figure above) that is axially aligned with the second-cross bore (see annotated figure above), being in fluid communication therewith
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6-8, and 10-20 are allowed.
The prior art of record neither discloses nor makes obvious the combinations set forth in the independent claims. 
Regarding claim 6, Hata et al. (U.S. 2019/0178388) discloses an inner subassembly for assembling a valve assembly, the inner subassembly comprising: a spool (34) defining a central bore that extends axially through the spool (34) forming a spool annular wall, and including a spool cone (see Figure 3), and a hydraulic activation ridge (ridge of the cone) extending radially outwardly from the spool annular wall, and further defining a first bypass bore (44) that extends through the spool annular wall to the central bore; and a stem (32) that is disposed in the central bore, the stem (32) defining a closed axial end including a stem cone tip (see Figure 3), an open axial end, and another central bore forming a stem annular wall.
Hata fails to disclose a first flow bore that extends radially through the stem annular wall that is disposed axially between the closed axial end and the open axial end, the stem including a stepped body such that the stem annular wall jogs radially outwardly at a place disposed axially between the first flow bore and the open axial end.
Regarding claim 11, Hilzendegen discloses the outer assembly as seen in the rejection above, while Hata teaches some of limitations of the inner subassembly, but the combination fails to teach a first flow bore that extends radially through the stem annular wall that is disposed axially between the closed axial end and the open axial end, the stem including a stepped body such that the stem annular wall jogs radially outwardly at a place disposed axially between the first flow bore and the open axial end.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pandian et al. (U.S. 2019/0128436) discloses a spool with a bore, a spool cone, a ridge, a stem within the spool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753